Exhibit 10.5 ADDENDUM TO THE CONSULTING AGREEMENT This Second Addendum (the “Second Addendum”) to the Consulting Agreement dated September 23, 2008 (the “Agreement”), by and between WIN GLOBAL MARKETS INCORPORATED, a corporation incorporated under the laws of the State of Nevada with its offices located at 103 Foulk Rd., Wilmington, DE 19803, USA (the “Company”) and Citron Investments Ltd., an Israeli Private Company Number 512083270, having its principal place of business at 4 Ovadia Street, Ramat Gan 52245, Israel (“Consultant”), is made as of the1 day of November, 2013. WHEREAS the Company and the Consultant, who entered into the Agreement, wish to amend the Agreement under the terms as provided herein; NOW THEREFORE, in consideration of the promises and the mutual covenants and agreements herein contained, the parties hereby agree as follows: 1.
